Citation Nr: 0717136	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-01 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a gunshot wound to the abdomen, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
kidney injury with bladder urgency, secondary to gunshot 
wound to the abdomen, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left lung pneumothorax, currently evaluated as non-
compensably disabling.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound, right forearm, currently evaluated as non-
compensably disabling.

5.  Since August 28, 2003, what evaluation is warranted for 
gunshot wound scars of the left midaxillary line and trunk, 
currently non-compensably disabling?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Winston-Salem, North Carolina.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit . . . does not . 
. . abrogate the pending appeal . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the veteran's appeal to the 
assigned rating for post-operative residuals of a gunshot 
wound to the abdomen continues despite the 2005 decision 
awarding a 40 percent rating for the abdominal gunshot wound 
residuals.

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings") and dissatisfaction with determinations 
on later-filed claims for increased ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the 
appeal to the rating assigned the scar was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.

The record raises the issue of entitlement to increased 
evaluations for a post traumatic stress disorder and 
hepatitis C, as well as a claim of entitlement to a total 
disability evaluation based on individual unemployability.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  
 
This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part. 


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a gunshot wound 
to the abdomen are not manifested by daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Further, they are not manifested by severe 
symptoms, associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia. 

2.  The veteran's residuals of  a left pneumothorax are not 
manifested by FEV-1 (Forced Expiratory Volume) of 71- to 80-
percent predicted, or; FEV-1/FVC (Forced Vital Capacity) of 
71 to 80 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) 66- to 
80-percent predicted.  

3.  Since August 28, 2003, the veteran's scars of the left 
midaxillary line and trunk are superficial, do not cause 
limited motion, and do not cover an area or areas of 144 
square inches (929 square centimeters) or greater.


CONCLUSIONS OF LAW

1.  The veteran's post-operative residuals of a gunshot wound 
to the abdomen do not meet the criteria for a disability 
evaluation in excess of 40 percent.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7308, 7345 
(2006).

2.  The veteran's residuals of a left pneumothorax do not 
meet the criteria for a compensable disability evaluation.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6843 (2006).

3.  Since August 28, 2003, the veteran's scars of the left 
midaxillary line and trunk have not met the criteria for a 
compensable disability evaluation.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7802 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided appropriate notice in 
September 2003 and June 2005 correspondence, and applicable 
regulations for rating the veteran's scars of the left 
midaxillary line and trunk in the October 2004 statement of 
the case (SOC).  

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the Court has held that an SOC 
that complies with all applicable due process and 
notification requirements constitutes readjudication.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006); see also 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(holding that a supplemental statement of the case (SSOC) 
that complies with applicable due process and notification 
requirements constitutes readjudication).  Significantly, and 
a fortiori of relevance to the application of Prickett, 
Mayfield also holds that VCAA notification does not require 
an analysis of the evidence already contained in the record 
and any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  Id. at 541.

Therefore, no additional VA development is required to 
satisfy the statutory duty to assist the veteran and provide 
him appropriate notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (adhering strictly to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in September 2003 and June 2005 
correspondence, and in the October 2004 SOC, otherwise 
fulfills the provisions of 38 U.S.C.A. § 5103(a) to include 
any failure to provide notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  The failure to provide notice of the type of 
evidence necessary to establish effective dates for the 
disabilities on appeal is harmless because the evidence 
preponderates against the appellant's claims, and any 
questions as to the appropriate effective dates to be 
assigned are moot.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, the veteran has been afforded multiple VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.  Hence, the Board finds that VA has fulfilled its 
VCAA obligations to the veteran.

The Claims

The veteran contends that his service-connected post-
operative residuals of a gunshot wound to the abdomen, 
residuals of a left pneumothorax, and left midaxillary line 
and trunk scars are manifested by increased adverse 
symptomatology that entitles him to higher evaluations.  The 
Board disagrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In cases where the original rating assigned is appealed, as 
with the issue of left midaxillary line and trunk scars, here 
on appeal, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  See Fenderson.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Post-Operative Residuals of a Gunshot Wound to the Abdomen

The veteran's post-operative residuals of a gunshot wound to 
the abdomen are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7345, as 40 percent disabling.  Under that code, a 40 
percent rating is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  

A 60 percent rating requires daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  
"Incapacitating episodes" means a period of acute signs and 
symptoms severe enough to require bed rest treatment by a 
physician.  Id.

In August 1981, the veteran sustained multiple gunshot wounds 
while hitchhiking.  In pertinent part, these included one 
wound which entered the tenth intercoastal space and 
traversed through the left lobe of the liver, the stomach, 
the right gastric artery, the body of the pancreas, the 
inferior vena cava, and out the right flank peripherally.  He 
underwent an emergency laparotomy during which the 
hemiperitoneum was drained, the gastric artery was licated, 
and the inferior vena cava was repaired.  A pneumothorax was 
treated with a chest tube.  He was treated with 
hyperalimentation approximately six days after sustaining the 
wound, and good bowel function returned.  He did well until 
early September 1981 when decreased bowel function was 
apparent.  An ultrasound revealed an anterior fluid 
collection within the abdomen which was sensitive to multiple 
bacterium.  A repeat exploratory laparotomy was performed, 
and the appellant was medevaced to a major medical facility 
in the Continental United States.  

Extensive follow up care followed and the appellant was 
placed on limited duty beginning in October 1982.  Physical 
examination at an April 1983 medical board revealed a soft 
and nondistended abdomen with multiple surgical scars.  There 
was moderate epigastric area tenderness.  The liver was 
palpable.  There were no hernias.  The veteran's stool was 
guiac negative.  The examiner found that the appellant was 
unfit for active duty.

The veteran was service connected for residuals of an 
abdominal gunshot wound in an April 1988 decision, and 
assigned a 20 percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7308.  Under that code, a 40 percent rating 
is warranted for moderate, less frequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
next higher evaluation, 60 percent, requires severe episodes, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia. 

During the pendency of the appeal, the RO increased the 
veteran's disability evaluation from 20 to 40 percent, 
effective August 28, 2003, the date of receipt of his claim 
for an increased rating.  As noted above, his appeal of the 
assigned rating for this disability continues.  AB, 6 Vet.App 
at 38.  

In this case, the Board reviewed pertinent medical evidence 
including multiple VA examinations dated in February 2004, 
April 2005, and June 2006, as well as VA treatment records 
since the veteran filed his claim, and private treatment 
records from Timothy Patselas, M.D., dated April and May 
2004.  The records from Dr. Patselas pertain to injuries 
sustained in an April 2004 motorcycle accident which included 
residuals of an emergency laparotomy and a splenectomy.  A 
history of significant abdominal adhesions was noted by Dr. 
Patselas.  In May 2004 he was on total parental nutrition.  
There were no indications in 2006, however, that he was on 
total parental nutrition.

The record reveals no evidence that the veteran has suffered 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  While the appellant complained of being easily 
fatigued and having malaise, the February 2004 VA examination 
noted that the appellant had gained 45 pounds in 
approximately two months and he did not appear in any way to 
look anemic or malnourished.  Likewise, there was no evidence 
of malnutrition in 2005, and the examiner in 2005 found no 
evidence of daily fatigue, malaise, and anorexia, with 
substantial weight loss.  While the VA examination in 2006 
found fatigue and a lack of endurance to preclude employment, 
this opinion was based on the combined effects of the wound 
residuals and hepatitis C, the latter of which is separately 
evaluated  [N.B.-As noted above, the issue of entitlement to 
an increased evaluation for hepatitis C and entitlement to a 
total disability evaluation based on individual 
unemployability are referred to the RO.]   

There was no evidence of organomegaly in 2004, and the liver 
was not palpable in 2005.  No examination revealed evidence 
of incapacitating episodes as that term is defined by 
38 C.F.R. § 4.114.  Additionally, the record reveals no 
competent evidence that the veteran has suffered severe 
episodes of epigastric distress, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  Accordingly, an increased evaluation is not in 
order. 

Pneumothorax, Left Lung

The veteran's pneumothorax, left lung, is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6843, as non-compensably 
disabling.  Under that code, the general rating formula for 
restrictive lung disease justifies a 10 percent rating when 
there is FEV-1 (Forced Expiratory Volume) of 71- to 80-
percent predicted, or; FEV-1/FVC (Forced Vital Capacity) of 
71 to 80 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) 66- to 
80-percent predicted.  The pertinent evidence of record 
includes VA pulmonary function studies in February 2004 and 
April 2005 which revealed normal findings.  Neither of these 
examination reports shows the veteran with the requisite FEV-
1, FEV-1/FVC, or DLCO (SB) test results to meet the criteria 
for a 10 percent rating.  Accordingly, an increased 
evaluation is not in order. 

Scars of the Left Midaxillary line and Trunk

The RO granted service connection for scars of the left 
midaxillary line and trunk in April 2004, assigning a non-
compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 
7802, effective August 28, 2003.  The veteran appealed the 
assignment of the initial rating.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck scars, that are superficial and that do not cause 
limited motion justify a 10 percent rating if they cover an 
area or areas of 144 square inches (929 square centimeters) 
or greater.  The pertinent evidence of record since the 
veteran filed his claim on August 28, 2003 includes February 
2004, April 2005, and June 2006 VA examinations.  The first 
two of three examinations reported findings for a limitation 
of motion study, concluding that there was no limitation of 
motion due to the scars.  None of the three examinations 
showed that the veteran's scars cover an area or areas of 929 
square centimeters or greater.  

The Board has considered 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7803, 7804, 7805, to determine whether the veteran's 
scar qualifies for a compensable rating under these alternate 
criteria, but finds the evidence insufficient to rate his 
scars at 10 percent under these codes, either  Accordingly, 
an increased evaluation is not in order for any period since 
August 28, 2003.


ORDER

Entitlement to an increased rating for post-operative 
residuals of a gunshot wound to the abdomen is denied.

Entitlement to an increased rating for pneumothorax, left 
lung, is denied.

Since August 28, 2003, entitlement to a compensable rating 
for scars of the left midaxillary line and trunk is denied.


REMAND

The veteran claims entitlement to an increased rating for 
residuals of a kidney injury with bladder urgency, secondary 
to gunshot wound to the abdomen, currently evaluated as 10 
percent disabling.  He also claims entitlement to an 
increased rating for residuals of a gunshot wound, right 
forearm, currently evaluated as non-compensably disabling.  

As to his residuals of a kidney injury with bladder urgency, 
on examination in April 2005, the veteran reported daytime 
voiding six times at intervals of 45 minutes.  He also 
reported nighttime voiding four times at intervals of two 
hours.  The VA examiner diagnosed no evidence of kidney 
injury.  In an addendum dated June 2005, the same examining 
physician addressed the veteran's claim that he voids urine 
ten times in a twenty-four hour period, with hesitance of 
micturation.  The physician wrote that to evaluate this claim 
he suggested a rectal examination and prostate-specific 
antigen testing.  The record evidence shows that this 
recommended testing was never conducted.  A remand, 
therefore, is indicated to afford the veteran this 
examination and testing to determine whether his urinary 
frequency is due to his service-connected disorder or not.

As to the veteran's right forearm gunshot wound residuals the 
Board notes that the service medical admission report for a 
September 1981 gunshot injury sustained while hitchhiking 
stated that the wound was "through and through" the right 
forearm.  While the April 1988 rating decision initially 
assigned a non-compensable rating a remand is warranted to 
afford the veteran a VA examination and claims folder review 
to determine which muscle groups were involved, and to 
readjudicate the issue of an appropriate disability rating.  
In this regard, the RO must document their consideration of 
38 C.F.R. § 4.56(b) (2006) in light of the September 1981 
report that the appellant of a "through and through" at 
admission following the incurrence of the gunshot wound.  
That regulation provides that a through-and-through injury 
with muscle damage "shall be" evaluated as no less than a 
moderate injury for each group of muscles damaged.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
an appropriate VA medical facility for the 
veteran to be afforded a VA rectal 
examination and prostate-specific antigen 
testing in connection with his residuals 
of a kidney injury with bladder urgency, 
secondary to gunshot wound to the abdomen.  
The claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the latest AMIE work 
sheets for rating residuals of a kidney 
injury with bladder urgency, the examiner 
is to provide a detailed review of the 
veteran's history, current complaints, and 
the nature and extent of his service-
connected disorder.  The question of 
whether his reported urinary frequency is 
due to his service-connected residuals of 
a kidney injury with bladder urgency or 
due to a nonservice connected disorder 
must be addressed.  A complete rationale 
for any opinion offered must be provided.

2.  The RO should make arrangements with 
an appropriate VA medical facility for the 
veteran to be afforded a VA examination of 
his right forearm gunshot wound.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the latest AMIE work 
sheets for rating gunshot wound, right 
forearm, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of his service-connected disorder.  
The question of which muscle groups were 
injured at the time of the 1981 gunshot 
wounding of the veteran must be answered.  
The examiner should specifically refer to 
the September 1981 service medical 
admission report that characterized the 
veteran's forearm gunshot wound as 
"through and through."  A complete 
rationale for any opinion offered must be 
provided.

3.  After the development requested has 
been completed, and if conducted, the RO 
should review any examination reports to 
ensure they are in complete compliance 
with the directives of this REMAND.  If 
either report is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

4.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159.

5.  Thereafter, the RO must readjudicate 
each of the veteran's claims.  As to the 
claim for an increased rating for right 
forearm gunshot wound the RO must document 
their consideration of 38 C.F.R. § 4.56(b) 
which provides that a through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged 
in light of the initial, 1981 report of a 
"through and through" injury.  The 
appellant and his representative must be 
provided a copy of the ROs decision.   In 
readjudicating the increased rating claims 
the RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


